Citation Nr: 0016573	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for a right shoulder 
disability.

3.  Entitlement to a compensable rating for a right elbow 
disability.

4.  Entitlement to a compensable rating for a hearing loss 
disability.

5.  Entitlement to service connection for a left heel 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for a right wrist 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to October 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

2.  With regard to the left knee, the medical evidence does 
not show that the veteran manifests ankylosis, a cartilage 
disorder, compensable limitation of leg flexion or limitation 
of leg extension, tibia or fibula impairment, genu 
recurvatum, or arthritis.

3.  The veteran sustains no more than slight lateral 
instability of the left knee.

4.  The veteran does not incur left knee functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement.
5.  With regard to the right shoulder, the medical evidence 
does not show that the veteran manifests ankylosis of the 
scapulohumeral articulation, impairment of the humerus, 
impairment of the clavicle or scapula, or arthritis.

6.  The veteran's right shoulder demonstrates full range of 
motion on all planes.

7.  The veteran does not incur right shoulder functional loss 
due to pain or due to weakness, fatigability, incoordination, 
or pain on movement.

8.  With regard to the right elbow, the medical evidence does 
not show that the veteran manifests ankylosis, limitation of 
forearm flexion or extension, flail joint or joint fracture, 
nonunion of the radius and ulna, or arthritis.

9.  The veteran incurs right elbow functional loss due to 
pain equivalent to a 45 degree limitation of forearm 
extension.  

10.  The veteran's bilateral hearing loss disability is 
manifested by an average pure tone threshold loss of 28.75 
decibels in the right ear and 26.25 decibels in the left ear, 
and by speech recognition of 96 percent bilaterally.

11.  A left heel disorder is not currently shown.

12.  A right knee disorder is not currently shown.

13.  A right wrist disorder is not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a left knee disability are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, and 5263 (1999).
2.  The criteria for a compensable evaluation for a right 
shoulder disability are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5010, 5200, 5201, and 5203 (1999).

3.  The criteria for a 10 percent disability rating, and no 
higher, for the veteran's right elbow disability, have been 
met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Code 
5207 (1999).

4.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1999).  

5.  The veteran's claim for entitlement to service connection 
for a left heel disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).

6.  The veteran's claim for entitlement to service connection 
for a right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).

7.  The veteran's claim for entitlement to service connection 
for a right wrist disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased/Compensable Rating Issues

Preliminary Matters

The veteran's increased rating claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Left Knee Disability

Inspection of the veteran's service medical records (SMR's) 
reveals that he injured his left knee playing racquetball in 
January 1996.  A May 1996 arthroscopy found that he had a 
posterior horn medial meniscus tear and a torn anterior 
cruciate ligament; a partial meniscectomy was then performed.  
The veteran's left knee condition contributed to his 
discharge in October 1997 via a Medical Examination Board 
finding that he was unfit for duty.  

A January 1998 VA compensation and pension (C&P) examination 
report shows that the veteran then stated he was getting full 
left knee range of motion but that it "pops out" when he 
climbs stairs.  He further stated he incurred no locking or 
swelling, but that it aches when he stands on it for long 
periods of time.  On physical examination, the veteran was 
noted to have zero degree left knee extension and 150 degree 
left knee flexion.  There was some laxity noted of the 
anterior cruciate ligament of the left knee but there was no 
laxity found in the collateral ligaments.  The patella grind 
test was negative and there was no roughness of the bearing 
surface of the patella.  The examiner diagnosed the veteran's 
left knee condition as "post-traumatic left anterior 
cruciate ligament laxity with some subjective complaints."  
A January 1998 VA radiology report showed there was no 
evidence of acute injury involving the left knee.

Knee and leg disorders are contemplated by § 4.71a of the 
Schedule.  Ankylosis of the knee, with a favorable angle in 
full extension, or in slight flexion between zero and 10 
degrees, contemplates a 30 percent evaluation; while 
ankylosis in flexion between 10 and 20 degrees is evaluated 
as 40 percent disabling; with flexion between 20 and 45 
degrees evaluated as 50 percent disabling; and with extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees of 
more evaluated as 60 percent disabling, under Diagnostic Code 
5256.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.

Additionally, Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved -- in 
this case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

The veteran's left knee condition is currently rated as 10 
percent disabling under Diagnostic Code 5257 (slight lateral 
instability of the knee).  The medical evidence does not show 
that the veteran manifests ankylosis of the knee, a cartilage 
disorder of the knee, compensable limitation of leg flexion 
or limitation of leg extension, tibia or fibula impairment, 
genu recurvatum, or arthritis of the knee; thus, evaluations 
for the veteran's right knee disorder are inappropriate under 
Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262, 5263, or 
5010,  respectively.  The Board further finds that the 
evidence does not demonstrate more than slight lateral 
instability of the knee and that the present 10 percent 
rating under Diagnostic code 5257 is appropriate.  
In determining the appropriate rating for the veteran's right 
knee condition, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.

The Board acknowledges the veteran's subjective complaints of 
knee ache and his the problems he incurs when climbing 
stairs.  However, given the mostly negative results of his 
January 1998 VA C&P examination, the Board finds that any 
functional loss of the left knee is already contemplated by 
the present 10 percent rating.  He has full range of motion 
in the left knee and the examiner did not relate any pain 
incurred by the veteran at the time of examination.  
Therefore, as stated above, a 10 percent rating under 
Diagnostic Code 5257 is appropriate.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1999).


Right Shoulder Disability

The veteran's SMR's indicate that he was being followed in-
service for complaints of right shoulder pain, a condition 
which was exacerbated by a May 1992 motorcycle accident.  The 
January 1998 VA C&P examination report shows that there was 
some tenderness on applying digital pressure to the bicipital 
tendon of the right shoulder, as evidenced by the veteran's 
flinch.  Based on this, the examiner concluded that the 
veteran sustains bicipital tendonitis of the right shoulder.  
Shoulder forward elevation was 180 degrees bilaterally and 
shoulder abduction was 180 degrees bilaterally.  Internal and 
external rotation of the shoulders was 90 degrees bilaterally 
and the veteran was able to perform back scratching with both 
hands.  There was no sulcus sign (depression) of the right 
shoulder and there was no asymmetry of the shoulders.  X-rays 
performed in conjunction with the VA examination revealed 
there were no soft tissue or bone abnormalities.  

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of the 
scapulohumeral articulation (Diagnostic Code 5200), 
limitation of motion of the arm (Diagnostic Code 5201), other 
impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203).

The veteran's right shoulder disability is currently rated 
noncompensable under Diagnostic Code 5201.  The medical 
evidence does not show that the veteran manifests ankylosis 
of the scapulohumeral articulation, impairment of the 
humerus, impairment of the clavicle or scapula, or arthritis; 
thus, evaluations for the veteran's right shoulder disorder 
are inappropriate under Diagnostic Codes 5200, 5202, 5203, or 
5010, respectively.  Further, given the full range of motion 
on all planes demonstrated by the veteran's right shoulder 
upon examination, the Board finds that a noncompensable 
evaluation under Diagnostic code 5201 is appropriate.  

The Board has considered the veteran's right shoulder 
condition under the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and under DeLuca.  However, the medical evidence does not 
show that the veteran incurs any degree of right shoulder 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (1999).

Right Elbow Disability

According to the veteran's SMR's, he was first followed in 
March 1988 for right elbow pain, which was attributed to his 
racquetball playing.  The January 1998 VA C&P examination 
report indicates he then complained of pain in his right 
elbow.  Upon physical examination, he flinched when digital 
pressure was applied to the lateral epicondyle, leading the 
examiner to render a diagnosis of right elbow lateral 
epicondylitis.  Elbow extension was zero degrees bilaterally 
and flexion was 145 degrees bilaterally.  There was normal 
pronation and supination of the forearms.  A January 1998 VA 
radiology report shows the veteran had no soft tissue or bone 
abnormality of the right elbow.  

Disabilities of the elbow are evaluated under rating criteria 
that contemplate ankylosis (Diagnostic Code 5205), limitation 
of forearm flexion (Diagnostic Code 5206), limitation of 
forearm extension (Diagnostic Code 5207), limitation of 
forearm flexion to 100 degrees and extension to 45 degrees 
(Diagnostic Code 5208), other elbow impairment, including 
flail joint and joint fracture (Diagnostic Code 5209), and 
nonunion of the radius and ulna (Diagnostic Code 5210).  

The veteran's right elbow disability  is currently rated 
noncompensable under Diagnostic Code 5299-5209.  The medical 
evidence does not show that the veteran manifests right elbow 
ankylosis, limitation of forearm flexion or extension, flail 
joint or joint fracture, nonunion of the radius and ulna, or 
arthritis; thus, non-DeLuca compensable evaluations for the 
veteran's right elbow disorder are inappropriate under 
Diagnostic Codes 5205, 5206, 5207, 5208, 5209, 5210, or 5010, 
respectively. 

In considering the veteran's right elbow condition under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and under DeLuca, 
the Board notes the veteran's subjective complaints of right 
elbow pain, in addition to the importance of racquetball to 
him and the effect his elbow condition has on his ability to 
maintain a healthy lifestyle through this sport.  Close 
inspection of the veteran's SMR's reveals that he was 
followed throughout the latter part of his service for being 
overweight, mostly due to inactivity caused by various in-
service injuries.  On this basis, the Board finds that the 
veteran's right elbow condition causes a degree of functional 
loss due to pain equivalent to a 45 degree limitation of 
forearm extension and thereby assigns a 10 percent disability 
rating under Diagnostic Code 5207.   38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5207 (1999).

Hearing Loss Disability

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of a controlled 
speech discrimination test, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity 
levels, from level I for essentially normal acuity through XI 
for profound deafness.  38 C.F.R. § 4.85, Part 4 (1999), 
Diagnostic Code 6100.

The Board notes that, during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended, effective as of June 10, 1999.  The United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), has held that, for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to June 10, 1999, and the criteria 
in effect subsequent to that date, to determine which may be 
more favorable to the veteran.

The report of a January 1998 VA audiometric examination shows 
that right ear hearing was manifested by pure tone thresholds 
of 5, 30, 40 and 40 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively (yielding an average puretone threshold 
of 28.75 decibels), and by speech recognition of 96 percent.  
It also shows that hearing in the left ear was manifested by 
pure tone thresholds of 5, 30, 40 and 30 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively (yielding an average 
puretone threshold of 26.25 decibels), and by speech 
recognition of 96 percent.

Under the current criteria set forth in the Schedule, the 
veteran's right ear hearing loss disability is assigned Level 
I and his left ear hearing loss disability is assigned Level 
I.  38 C.F.R. § 4.85, Table VI (1999); see 38 C.F.R. § 4.86 
(1999).  This degree of bilateral hearing loss disability, as 
determined by the Schedule as set forth at 38 C.F.R. § 4.85, 
Table VII (1999), does not warrant the assignment of a 
compensable evaluation.  38 C.F.R. § 4.85; Diagnostic Code 
6100 (1999). 

Similarly, under the criteria in effect prior to June 10, 
1999, the degree of hearing loss disability in the right ear 
is assigned Level I and the degree of hearing loss disability 
in the left ear is assigned Level I.  38 C.F.R. § 4.87, Table 
VI (1998).  As with the current criteria, this degree of 
bilateral hearing loss disability does not warrant the 
assignment of a compensable rating.  38 C.F.R. § 4.87; 
Diagnostic Code 6100 (1998).  

The veteran has asserted that he does not hear as well as he 
did before, and his assertion is credible.  In determining 
the actual degree of disability, however, the objective 
examination is more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived by 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  In this case, the 
numeric designations do not produce a disability evaluation 
that would warrant the assignment of a compensable rating.  
38 C.F.R. Part 4 Diagnostic Code 6100 (1999).  Accordingly, 
the noncompensable evaluation currently in effect accurately 
reflects the degree of the veteran's bilateral hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, §§  
4.85, 4.87 Diagnostic Code 6100 (1999).

Service Connection Issues

Preliminary Matters

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Left Heel Disorder

The veteran's SMR's indicate he incurred a left foot/heel 
injury playing tennis in October 1988.  At that time he was 
diagnosed with a foot contusion.  The medical history section 
of the VA C&P examination report further describes the 
veteran's left foot/heel history thus:  "Since 1990 when at 
the Robbins Air Force Base, he has been troubled with painful 
left foot.  The pain is in the heel of the foot.  An x-ray 
study there allegedly showed a bone spur and no effort was 
made to excise that osteophyte.  Instead he was prescribed 
arch supports and 'pain pills' which seem to have helped."  
Upon physical examination, it was noted the veteran could 
squat to full range and could stand on toes and heels.  
Examination of the feet revealed no significant 
abnormalities, although in the opinion of the examiner the 
veteran incurred first degree pes planus bilaterally.  No 
pain was elicited on applying digital pressure to the plantar 
aspect of either foot and there was no indication of plantar 
fasciitis.  Under "Diagnoses," the examiner stated, 
"history of left heel spur, not found by x-ray."  A January 
1998 VA radiology report confirms this diagnosis, stating, 
"Negative right and left foot.  No evidence of calcaneal 
spurs."  

Based on the above medical evidence, the Board finds that the 
veteran has not sufficiently shown a current left heel 
disability to satisfy the first Caluza requirement of a well-
grounded claim.  The Board must therefore deny the veteran's 
claim for entitlement to service connection for a left heel 
disorder as not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).

Right Knee Disorder

Inspection of the veteran's SMR's indicate he complained of 
right knee pain in January 1997 following the implementation 
of a running program designed to facilitate weight loss.  The 
January 1998 VA C&P examination report does not indicate that 
the veteran was then complaining of right knee pain, and 
states that the veteran reported no swelling or locking of 
the right knee.  Upon examination, the right knee flexion was 
150 degrees and there was no laxity of the cruciate or 
collateral ligaments.  The patella grind test was negative 
and there was no roughness of the bearing surface of the 
patella.  Under "Diagnoses," the examiner remarked, "Right 
knee pathology not found clinically at this time."  A 
January 1998 VA radiology report shows the veteran had a 
normal right knee.  

Based on the above medical evidence, the Board finds that the 
veteran has not sufficiently shown a current right knee 
disability to satisfy the first Caluza requirement of a well-
grounded claim.  The Board must therefore deny the veteran's 
claim for entitlement to service connection for a right knee 
disorder as not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).

Right Wrist Disorder

An inspection of the veteran's SMR's shows that he was 
followed in-service for wrist pain after incurring the 
aforementioned motorcycle accident in May 1992.  X-rays taken 
at that time revealed no fractures or dislocations.  The 
January 1998 VA C&P examination report reveals that the 
veteran asserted that since the May 1992 motorcycle accident 
he has been troubled with a "popping pain" in the right 
wrist, which he claimed occurred intermittently, more so with 
increased activity.  He also complained of decreased grip 
strength the more active he becomes.  Upon physical 
examination, right wrist radial deviation was 20 degrees and 
ulnar deviation was 30 degrees.  Right wrist dorsiflexion was 
80 degrees and palmar flexion was 70 degrees.  There was good 
grip strength, but the right hand grip was slightly weaker 
than left hand grip (although the examiner noted the veteran 
is left-handed).  There was no soft tissue swelling or 
increased heat around the right wrist or digits of both 
hands.  There was no evidence of carpal tunnel syndrome or 
ulnar nerve neuropathy of either hand.  Under "Diagnoses," 
the examiner stated, "Right wrist pathology not found."  A 
January 1998 VA radiology report shows the presence of a 2mm 
calcific density at the radiostyloid joint area, but 
indicates no acute injury of the right wrist.    

Based on the above medical evidence, the Board finds that the 
veteran has not sufficiently shown a current right wrist 
disability to satisfy the first Caluza requirement of a well-
grounded claim.  The Board must therefore deny the veteran's 
claim for entitlement to service connection for a right wrist 
disorder as not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).


ORDER

Entitlement to an increased rating for a left knee disability 
is denied

Entitlement to a compensable rating for a right shoulder 
disability is denied.

Entitlement to a 10 percent disability rating, and no higher, 
for a right elbow disability is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a compensable rating for a hearing loss 
disability is denied.

The veteran's claim for entitlement to service connection for 
a left heel disorder is not well-grounded and is accordingly 
denied.

The veteran's claim for entitlement  to service connection 
for a right knee disorder is not well-grounded and is 
accordingly denied.


The veteran's claim for entitlement to service connection for 
a right wrist disorder is not well-grounded and is 
accordingly denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

